

Exhibit 10.13


LIN TV Corp.
Summary of Executive Compensation


As of March 16, 2009, the 2009 base salaries of each of the named executive
officers of LIN TV Corp. were as follows:




Name of Executive
Title of Executive
 
Base Salary
 
Vincent L. Sadusky
President and Chief Executive Office
  $ 500,000  
Scott M. Blumenthal
Executive Vice President Television
    386,000  
Denise M. Parent
Vice President General Counsel and Secretary
    283,000  
Robert S. Richter
Senior Vice President New Media
    300,000   Richard J. Schmaeling
Senior Vice President and Chief Financial Officer
    325,000  



The 2009 target bonuses for each executive are established and outlined in more
detail in his or her employment agreement incorporated by reference as Exhibits
to our Annual Report on Form 10-K for the year ended December 31, 2008, with the
exception of Robert Richter, which is filed as Exhibit 10.21 on Form 10-K for
the year ended December 31, 2008. The bonuses will be determined based upon the
achievement of certain strategic objectives, including performance targets and
other subjective factors.


As of March 16, 2009, the 2009 target bonus of each of the executive officers of
LIN TV Corp. was as follows:




Name of Executive
Title of Executive
 
2009 Target Cash Bonus
 
Vincent L. Sadusky
President and Chief Executive Office
  $ 500,000  
Scott M. Blumenthal
Executive Vice President Television
    200,000  
Denise M. Parent
Vice President General Counsel and Secretary
    150,000  
Robert S. Richter
Senior Vice President New Media
    150,000  
Richard J. Schmaeling
Senior Vice President and Chief Financial Officer     150,000  




